Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 11/18/2021. 
Claims 2, 11, and 17 have been canceled.  Claims 1, 3-10, 12-16, and 18-20 are allowed in the application.  
All the previous claim rejections and objection have been withdrawn in view of the amendments.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Tejeda (reg. 76,764) on 12/15/2021.

The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method comprising: 
statically analyzing, by one or more computer processors, one or more dependencies associated with software project, wherein the dependencies include frameworks, imported libraries, header files, and application programming interfaces associated with the software project;
 creating, by one or more computer processors, one or more dependency embeddings mapping the one or more statically analyzed dependencies; 
creating, by one or more computer processors, one or more training sets utilizing the one or more created dependency embeddings;
the one or more training sets, the one or more statically analyzed dependencies and the one or more created dependency embeddings; 
creating, by one or more computer processors, a subsequent model with a model architecture identical to the created pre-training model; 
training the created subsequent model utilizing the created pre-training model and computationally reducing, by one or more computer processors, [[a]] the training of the created subsequent model utilizing one or more trained parameters, activations, memory cells, and context vectors associated with the software project contained in the created pre-training model; and 
deploying, by one or more computer processors, the subsequent model to one or more production environments.  
2. (Cancelled) 

3. (Currently Amended) The method of claim [[2]] 1, comprising: extracting, by one or more computer processors, one or more imported dependencies associated with the software project; constructing, by one or more computer processors, one or more naming convention dependent tokens; extracting, by one or more computer processors, one or more contexts associated with the software project; and creating, by one or more computer processors, one or more code and comment pairs utilizing the one or more extracted imported dependencies, the one or more constructed naming convention dependent tokens, and the extracted one or more contexts.  

10. (Currently Amended) A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the stored program instructions comprising:
 the dependencies include frameworks, imported libraries, header files, and application programming interfaces associated with the software project;
 program instructions to create one or more dependency embeddings mapping the one or more statically analyzed dependencies; 
program instructions to create one or more training sets utilizing the one or more created dependency embeddings;
program instructions to create a generalized pre-training model trained with the one or more training sets, the one or more statically analyzed dependencies and the one or more created dependency embeddings; 
program instructions to create a subsequent model with a model architecture identical to the created pre-training model;
 program instructions to train the created subsequent model utilizing the created pre-training model and computationally reduce [[a]] the training of the created subsequent model utilizing one or more trained parameters, activations, memory cells, and context vectors associated with the software projects contained in the created pre-training model; and
 program instructions to create deploy the subsequent model to one or more production environments.  

11. (Cancelled) 

16. (Currently Amended) A computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable 
program instructions to statically analyze one or more dependencies associated with a software project, wherein the dependencies include frameworks, imported libraries, header files, and application programming interfaces associated with the software project;
 program instructions to create one or more dependency embeddings mapping the one or more statically analyzed dependencies; 
program instructions to create one or more training sets utilizing the one or more created dependency embeddings;
program instructions to create a generalized pre-training model trained with the one or more training sets, the one or more statically analyzed dependencies and the one or more created dependency embeddings; 
program instructions to create a subsequent model with a model architecture identical to the created pre-training model;
 program instructions to train the created subsequent model utilizing the created pre-training model and computationally reduce [[a]] the training of the created subsequent model utilizing one or more trained parameters, activations, memory cells, and context vectors associated with the software projects contained in the created pre-training model; and 
program instructions to create deploy the subsequent model to one or more production environments.  

17. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INSUN KANG/Primary Examiner, Art Unit 2193